December 18, 2019



VIA ECF

The Honorable Becky R. Thorson
United States Magistrate Judge
United States District Court
646 Federal Building
316 North Robert Street
St. Paul, MN 55101

Re:     Insignia Systems, Inc. v. News Corporation, et al.
        Case No. 19-cv-01820 (MJD/BRT)

Dear Magistrate Judge Thorson:

Defendants respectfully seek leave to supplement the record on the pending Motion for Judgment
on the Pleadings (Doc. No. 46), to be heard January 14, 2020, with a copy of the settlement
agreement and release in the action Valassis v. News America dated February 4, 2010. A redacted
copy of the settlement agreement, which was previously filed as Ex. 54 (Doc. No. 244-5) in
Valassis v. News Corp., et al., Court File No. 17-cv-07378-PKC (S.D.N.Y.), is attached to this
letter as Ex. A.

Plaintiff Insignia, on pages 16-17 of its reply memorandum in support of its cross-motion (Dec.
16, 2019, Doc. No. 71), cites a February 21, 2019 ruling that Insignia represents construed that
settlement agreement and release to allow pre-release conduct to be offered in the now-pending
case between Valassis and News America. According to Insignia, the Valassis court’s “rationale
applies with equal force here.” Insignia, however, elected not to include a copy of the settlement
agreement at issue in the 2010 Valassis case, which would make it challenging for the Court to
determine if the ruling in question “applies with equal force here.”

Defendants would have far preferred to address this matter in the reply memorandum we filed on
December 2 (Doc. No. 70), but Plaintiff Insignia chose to respond to our motion with what
purported to be a “cross-motion,” which guaranteed them the last word in the briefing schedule.
Insignia offered no arguments based on the February 2019 rulings in Valassis until Insignia filed
its “Reply” in support of its cross-motion, where Insignia now offers arguments opposing the relief
sought in the Motion for Judgment on the Pleadings, based on the February 2019 opinion in
Valassis.
The Honorable Becky R. Thorson
United States Magistrate Judge
December 18, 2019
Page 2


While Defendants can address Insignia’s new arguments at the January 14 hearing, we thought the
record should include the settlement agreement and release referenced but not supplied by Insignia.
Accordingly, Defendants respectfully request leave to supplement the record to include the
attached settlement agreement.

Sincerely,

s/ Todd Wind

Todd Wind
Direct Dial: 612.492.7046
Email: twind@fredlaw.com

TW:clt:69007775
Enclosure
cc:    All Counsel of Record (Via ECF)
